Citation Nr: 1013980	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-36 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
eye defect of vision.

2.  Entitlement to service connection for a left eye defect 
of vision, as a reopened claim to be decided on the merits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from April 1958 to March 1960, 
and from December 1961 to August 1962. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), finding that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a left eye defect of vision.

The Veteran testified before a Hearing Officer at the RO in 
January 2006, and testified again before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO in July 2006.  Transcripts are of record.

The Board in an August 2007 decision denied the Veteran's 
request to reopen the previously denied claim for service 
connection for a left eye vision defect.  The Veteran timely 
appealed that denial, and the United States Court of Appeals 
for Veterans Claims (Court) in May 2008 granted a Joint 
Motion for Remand by the Appellant and the Appellee 
Secretary, thereby vacating the Board's decision and 
remanding the case for actions pursuant to that Joint Motion.  

The Board in August 2008 remanded the claim for additional 
development.  Upon the return of the case to the Board, the 
Board then sought and obtained a Veterans Health 
Administration (VHA) opinion addressing issues raised by an 
October 2008 VA examination.  The case now returns to the 
Board for further review.  

The reopened claim of entitlement to service connection for a 
left eye defect of vision, as a reopened claim to be decided 
on the merits, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  A May 1981 RO decision denied service connection for a 
left eye defect of vision, and an appeal of the claim was not 
timely perfected.  That was the last final decision, up to 
the present time, denying the veteran's claim for service 
connection for a left eye defect of vision.

2.  The evidence added to the record since the May 1981 RO 
decision denying service connection for a left eye defect of 
vision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
eye defect of vision on the merits. 


CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for a left eye 
defect of vision, and the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for a left eye defect 
of vision.  That reopened claim is the subject of the Remand, 
below.  Hence, to the limited extent of this request to 
reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claim.

II.  Request to Reopen Claim for Service Connection for a 
Left Eye Defect of Vision

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence to reopen a claim means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence to reopen a claim can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board obtained a December 2009 VHA expert opinion to 
address questions that remained unanswered following a 
November 2008 VA medical examination for compensation 
purposes.  While nearly all questions were answered by the 
VHA medical expert, one remained unresolved that will require 
a further examination (which is the subject of the Remand, 
below).  Specifically, the VHA medical expert assessed  that 
the October 2008 VA examiner's assessment of an acquired 
Brown's syndrome was incorrect, because that diagnosis is 
assigned "when the superior oblique muscle dysfunction 
develops later in life," whereas the dysfunction in 
question, if present, was present following the in-service 
ameliorative eye surgery, comparatively early in the 
Veteran's life.  The VHA expert clarified that '[t]he more 
likely possibility is a "pseudo-Brown's syndrome" that may 
have been caused by an adhesion syndrome of the left lateral 
rectus muscle after the initial surgery in 1959.'  

The VHA expert further opined that while a pseudo-Brown's 
syndrome was thus a condition possibly present currently and 
related to the in-service surgery, the noted dysfunction was 
more likely to be an left inferior oblique underaction rather 
than a pseudo-Brown's syndrome.  However, the VHA expert 
concluded that this differential diagnosis - pseudo-Brown's 
syndrome versus left inferior oblique underaction - would 
have to be clarified by a further examination by a strabismus 
specialist (the subject of the Remand, below).  The VHA 
expert explained that while the pseudo-Brown syndrome, if 
present, would have been a result of the ameliorative surgery 
in service, an inferior oblique underaction would have been a 
pre-existing condition incompletely ameliorated by the in-
service surgery.  

The obtained VHA opinion constitutes new evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, namely the question of whether the Veteran has a 
pseudo-Brown's syndrome due to the in-service ameliorative 
surgery in 1959.  That new evidence raises a reasonable 
possibility of substantiating the claim on the merits.  
Hence, reopening of the claim is warranted.  38 C.F.R. 
§ 3.156(a).  


ORDER

The claim for service connection for a left eye defect of 
vision is reopened, and, to this extent only, the appeal is 
granted.


REMAND

As noted in the body of this decision, supra, the medical 
expert in the obtained December 2009 VHA expert opinion 
informed that the Veteran more likely had a left inferior 
oblique underaction than a pseudo-Brown's syndrome, but that 
an ophthalmology examination by a strabismus specialist would 
be required to definitively ascertain which of these two 
conditions is in fact present.  The VHA expert further 
explained that the left inferior oblique underaction would 
have been a condition existing prior to the in-service 
ameliorative surgery, but that the pseudo-Brown's syndrome, 
if present, would have been a result of that ameliorative 
surgery.  

This differential diagnosis must thus be resolved by the 
indicated specialist examination.  

Poorly functioning parts that are the usual effects of 
ameliorative surgical treatment performed to correct pre-
existing conditions or congenital or developmental defects 
may not be granted service connection.  38 C.F.R. § 
3.306(b)(1) (2009).  Thus, the question potentially arises as 
to whether the pseudo-Brown's syndrome, if present, was a 
usual effect of the in-service left eye surgery.  However, 
the VHA expert did not address whether the pseudo-Brown's 
syndrome (if present) was a usual effect of the ameliorative 
surgery, or, contrarily, whether it was an effect that was 
outside the norm, or an aberrant effect, for such a surgery.  
This question must also be answered if the VA examiner upon 
remand finds pseudo-Brown's syndrome to be present. 

The VHA expert opined in his letter that an inferior oblique 
underaction, if present, was merely part of the pre-existing 
eye condition that could not be fully corrected with the 
single surgery performed in service.  Hence, if an inferior 
oblique underaction is found upon the remand examination, no 
further opinion regarding usual effects of the in-service 
surgery is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be afforded a VA 
examination by a strabismus specialist who 
has not previously examined the Veteran.  
The examiner should review of the claims 
file, including anything obtained pursuant 
to this Remand.  The claims file must be 
made available to the examiner for review.  
The examiner should conduct all special 
studies deemed necessary to answer the 
questions posed here, and a complete 
rationale for any opinion expressed should 
be provided.  The examiner should provide 
responses to the following questions:

a.  Does the Veteran have a pseudo-
Brown's syndrome of the left eye, or 
contrarily, does he have left 
inferior oblique underaction?  In 
answering this question, the examiner 
should review the VHA expert medical 
opinion letter dated in December 
2009, and should also review prior 
relevant evidence.  

b.  If a pseudo-Brown's syndrome of 
the left eye is present, what was the 
etiology of that syndrome?  If the 
pseudo-Brown's syndrome was caused by 
the left eye surgery in 1959, then 
was the syndrome a usual effect of 
that ameliorative surgery, or, 
contrarily, was it an aberrant 
effect, one outside the norm of 
possible outcomes from that surgery?

c.  The examiner should provide a 
complete explanation for each opinion 
provided.  

d.  If any question cannot be 
answered without resorting to pure 
speculation, the examiner must 
provide a complete explanation as to 
why the question cannot be answered.

3  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
a left eye defect of vision.  If the 
decision is adverse to the veteran, 
provide him and his representative with an 
appropriate Supplemental Statement of the 
Case. Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


